Citation Nr: 1401178	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-34 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1977, from November 1979 to February 1980, and from June 1991 to January 1992.  The Veteran also had reserve service that reportedly ended in 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that, in pertinent part, denied the Veteran claims.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is associated with the claims file.   

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a heart condition and left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1995 decision, the RO in pertinent part denied entitlement to service connection for heart disease and a left shoulder condition.  The Veteran filed a timely appeal with respect to this decision and the RO issued a statement of the case dated in March 1996.  The Veteran did not further appeal this decision and no new and material evidence was received within one year of the October 1995 decision.

2.  In a July 1997 decision, the RO denied service connection for a psychiatric disability, a heart disease, and shoulder disability.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of the decision.

3.  In October 2001, the RO again denied the claim for service connection for a left shoulder disability on the basis that new and material evidence had not been received.  A notice of disagreement or new and material evidence was not received within one year of the notice of the decision.

4.  Evidence received since the July 1997 and October 2001 RO decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for an acquired psychiatric disorder and a heart disease, and left shoulder disability.  


CONCLUSION OF LAW

The evidence received subsequent to the July 1997 and October 2001 RO decisions is new and material and the claims for service connection for an acquired psychiatric disorder and a heart disease and left shoulder disability are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

Because this decision reopens the Veteran's claims, no further notice or assistance is required to aid the Veteran in substantiating the elements of the claim decided in this decision.  Cf. Veterans Claims Assistance Act of 2000; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and material evidence

In October 1995, July 1997 and October 2001 decisions, the RO denied entitlement to service connection for a heart condition, a left shoulder disability, and an acquired psychiatric disorder.  The Veteran filed a timely appeal of the October 1995 decision and the RO issued a statement of the case dated in March 1996.  The Veteran did not file a substantive appeal and this matter became final.  The Veteran did not appeal the July 1997 or October 2001 decisions and no new and material evidence was received within a year of the notice.  They thus became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

New and material evidence is required to reopen the claims.  38 U.S.C.A. § 5108, 7105.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

A.  An acquired psychiatric disability and a heart condition.

The basis for the RO's denial of the psychiatric claim in July 1997 was that the Veteran had no diagnosis of PTSD that met the criteria of DSM-IV, that diagnoses related to depression lacked evidence of a link to active military service, and that there was no evidence of an undiagnosed illness related to stress or depression.  With respect to the heart claim, the RO found that there was no evidence of an undiagnosed cardiovascular disability and no evidence of incurrence of aggravation of a chronic cardiovascular disability during periods of active service or within one year of discharge from active service in January 1992.  

The evidence that has been added to the Veteran's claims file since the July 1997 decision includes VA and private treatment records and the Veteran's testimony before the Board in May 2013.   The evidence indicates that the Veteran has been diagnosed and continues to be seen for treatment in connection with depression, dyssomnia, and coronary artery disease.  In addition, the Veteran testified that in September 1992, within one year of discharge from active service, she experienced shortness of breath and chest pains.  She indicated that she went to the emergency room and was told that she had suffered a myocardial infarction.

The evidence that has been added to the Veteran's claims file since the July 1997 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's claims and her statements and testimony that she may have had coronary artery disease in service and a myocardial infarction within one year of discharge from active duty.  She also testified to stressors that may have caused her PTSD and depression.  Because this evidence addresses elements of the Veteran's claim that were not shown in July 1997, it is considered to be new and material.  Therefore, the claims of entitlement to service connection for an acquired psychiatric disorder and a heart condition are reopened.  38 C.F.R. § 3.156(a). 

B.  Left shoulder disability.

The RO denied the left shoulder claim in July 1997 on the basis that the Veteran's service records did not support a showing of injury to the left shoulder in service.  The 2001 denial was based on the absence of new and material evidence.  The evidence submitted after the 2001 decision includes the Veteran's sworn testimony that she sustained a left shoulder injury in service and had been told that she currently has arthritis.  This evidence relates to elements of the claim that were previously found to be missing and raises a reasonable possibility of substantiating the claim.  The claim is reopened.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is reopened, and to this extent, the appeal is granted.

The claim of entitlement to service connection for a heart condition, to include coronary artery disease, is reopened, and to this extent, the appeal is granted.

The claim of entitlement to service connection for a left shoulder disability is reopened, and to this extent the appeal is granted.


REMAND

The Board's decision to reopen the Veteran's claims entails a finding that she is entitled to new examinations.  Shade.

The Veteran testified that she was seen in September 1992 at an emergency room in California for myocardial infarction and that she was hospitalized for six weeks in 1995 for depression.  She also indicated that she was treated for her claimed conditions in California, and since 1995 has received treatment at the Milwaukee VA Medical Center.  The private records and VA records since 2012 are not of record.  

Upon remand, appropriate steps should be taken to obtain complete service personnel records from the Veteran's Reserve service and identify all periods of ACTDUTRA and INACTDUTRA.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

The Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) have not been verified.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's specific periods of ACDUTRA and INACDUTRA; and obtain any service treatment records pertaining to these periods. 

2.  Ask the Veteran to authorize VA to obtain records of her reported treatment in California dating from 1992, to include emergency room records from September 1992.  Tell her that she may obtain the records herself.

3.  Obtain all records of VA treatment for the claimed disabilities from 1992 to 1996 and since 2012.  

4.  Efforts to obtain VA and other Federal records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

If any requested records are not available, the Veteran should be informed told of the efforts to obtain the records and of further actions that will be taken with regard to the claims.

5.  Arrange for a VA examination for the purpose of determining whether the Veteran has a heart condition, to include coronary artery disease, that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a heart condition, to include coronary artery disease?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a heart condition, to include coronary artery disease, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  The examiner is also asked to comment on the Veteran testimony that she had a myocardial infarction in September 1992 within one year of discharge from active duty in January 1992.

(c)  If no diagnosis is offered, the examiner is requested to comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to an event in service.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

(a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

 (b)  For any other psychiatric disability present at any time since 2009, the examiner should answer the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's military service?  

(c)  If no diagnosis is offered, the examiner should comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

The examiner should provide reasons for these opinions.  The examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion and whether the inability is due to the absence of specific evidence or the limits of medical or scientific knowledge.

6.  Afford the Veteran an examination to determine whether she has a current left shoulder disability related to service.  The examiner should review the claims folder.

The examiner should opine whether the Veteran has had a left shoulder disability at any point since 2009.

If such a disability has been shown, the examiner should opine as to whether it is related to a disease or injury in service, including a reported accident.

If no diagnosis is offered, the examiner should comment on (i) whether there are nevertheless objective indications of a chronic disability (lasting six months or more), (ii) when such objective indications of a chronic disability became manifest, and (iii) whether such objective indications of a chronic disability cannot be attributed to any known clinical diagnosis by history, physical examination, and laboratory tests.  If no chronic disorder is present, regardless of etiology, the examiner should so state.

7.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order  

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2013), failure without good cause to appear for scheduled VA examination may result in denial of the claims.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


